PER CURIAM.
This Court accepted jurisdiction to review State, Department of Highway Safety & Motor Vehicles v. Kropjf, 514 So.2d 404 (Fla. 3d DCA 1987), in which the district court acknowledged direct conflict with Keith v. Dykes, 430 So.2d 502 (Fla. 1st DCA 1983), and with Department of Transportation v. Soldovere, 452 So.2d 11 (Fla. 1st DCA), review denied, 458 So.2d 272 (Fla.1984). Thereafter, this Court, in Department of Transportation v. Sold-overe, 519 So.2d 616 (Fla.1988), quashed the opinion of the district court in Department of Transportation v. Soldovere, 500 So.2d 568 (Fla. 4th DCA 1986), and expressly agreed with the court below in the present case. The issue before the Court for review is thus moot. Accordingly, we dismiss the petition for review as improvidently granted.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.